Title: From Thomas Jefferson to Thomas Paine, 22 November 1805
From: Jefferson, Thomas
To: Paine, Thomas


                  
                     Dear Sir 
                     
                     Washington Nov. 22. 05
                  
                  The mass of business which comes to me daily from the principal offices of government, with that which rests exclusively on myself, leaves me so small a portion of the day for answering letters that I am obliged to economise that so as to be able to answer merely those which indispensably require it. to letters which require nothing to be done I give no answer. those which require something, are left to read their answer in what is done. yours of Sep. 30. required something to be done, but which could not be till the meeting of Congress & the Virginia legislature. my intention was on the meeting of the latter to write to a friend there to consult & to do in your matter what he should find best: and to mention the thing to some members of Congress, tho’ I hoped you would personally address some of them to attend to it, because any intermeddling on my part may be misconstrued into endeavors to influence the proceedings of Congress which I ought to avoid. in the Virginia legislature, consisting of upwards of 200 persons, I do not now know half a dozen, & perhaps not more than one or two to whom I could take on myself to suggest any matter. since I was in their councils, the business is got entirely into other & younger hands. propositions which made at the time and to the persons witnesses of the services would have been voted by acclamation, stand much less hopefully before those who recieve their knolege of transactions only from the cold page of history. you will percieve from this that the reason I did not acknolege the reciept of yours of Sep. 30. was that I could then have written but a mere acknolegement, which being ceremony only & not substance, I am of necessity in the habit of omitting. the desire that you should not impute it to any want of attention to your interests which cannot exist with me, has led me to give you these details in answer to your note of Nov. 14. Accept my friendly salutations and [assurances] of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               